DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

4.	Claim 18-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davids et al. (US 9740079) in view of Skirlo et al. (US 20170371227).
Re claims 18 and 28: Davids teaches an optical phased-array device and method  (fig. 6, 7, 8 and 9) comprising: at least one array of phase-controlled elements (76/78); and at least one optical network (73/74) in communication with the phase-controlled elements (76/78) (see fig. 7); wherein said optical phased-array device (fig. 6, 7 and 8) is configured such that it includes: at least one transmitter aperture (70) (fig. 6 and 7) from which optical energy is emitted (fig. 7, col. 10, lines 50-61); and multiple receiver apertures (70) (fig. 6 and 7) into which optical energy is collected along a respective acceptance angle (see fig. 6, 7 and 8, col. 10, lines 50-61 and col. 1, lines 15-29); wherein at least one of the transmitter aperture (70) (see fig. 6 and 7), or one or more of the receiver apertures (70) (see fig. 6 and 7), includes at least some of the phase-controlled elements (76/78) of the array of phase-controlled elements (76/78) (see fig. 6, 7 and 8); and wherein at least one of the receiver apertures (70) is configured to provide a signal to a detector structure (79) that is operationally connected to a local oscillator (96) that is coherent with the signal (col. 11, lines 43-59, col. 12, lines 22-32), but does not specifically teach backscattered optical energy. Skirlo teaches receiver aperture into which backscattered optical energy is collected along a respective acceptance angle (paragraph 58). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the system of Davids collect backscattered optical energy similar to Skirlo in order to detect light at different angles providing for more accurate LIDAR sensor. 

Re claim 20: Davids as modified by Skirlo teaches the optical phased-array device, further comprising: a respective amplifier connected to and associated with each detector structure (Davids, col. 3, lines 23-30 and col. 8, lines 51-67); a processor connected to each detector structure via the associated amplifier (Davids, col. 3, lines 23-30 and col. 8, lines 51-67); and a local oscillator operationally connected to each detector structure (Davids, col. 3, lines 23-30 and col. 8, lines 51-67).
Re claim 21: Davids as modified by Skirlo teaches the optical phased-array device, wherein the at least one optical network comprises: a first optical collection network (Davids, 73/74) in communication with phase-controlled elements (Davids, 76/78) of a first array of phase-controlled elements (Davids, 76/78) included in a first receiver aperture of the multiple receiver apertures (Davids, 70) (Davids, see fig. 6, 7 and 8); and a second optical collection network (Davids, 73/74) in communication with phase-controlled elements (Davids, 76/78) of a first array of phase-controlled elements 
Re claim 22: Davids as modified by Skirlo teaches the optical phased-array device, wherein the at least one optical network (Davids, 73/74) further comprises: an optical distribution network (Davids, 73/74) in communication with phase-controlled elements (Davids, 76/78) of a third array of phase-controlled elements (Davids, 76/78) included in the transmitter aperture (Davids, 70, see fig. 6, 7 and 8, Skirlo, fig. 10a and 10b).
Re claim 23: Davids as modified by Skirlo teaches the optical phased-array device, wherein the detector structure comprises: a coherent detection arrangement including a splitter and at least two optical detectors, and wherein the local oscillator is operationally connected to the at least two optical detectors via the splitter (Davids, col. 11, lines 43-67).
Re claim 24: Davids as modified by Skirlo teaches the optical phased-array device, wherein the detector structure comprises: at least two optical detectors in an in-phase/quadrature (I/Q) detection arrangement including at least one 90 degree hybrid component that provides in-phase and quadrature outputs that have a relative 90 degree phase shift with respect to each other, and wherein the local oscillator is operationally connected to the at least two optical detectors via the 90 degree hybrid component (Davids, col. 11, lines 43-67, Skirlo, paragraph 113).
Re claim 25: Davids as modified by Skirlo teaches the optical phased-array device, wherein the at least one transmitter aperture is a single transmitter aperture (Davids, 70, on left, fig. 5, single transmitter aperture, Skirlo, fig. 3a, single aperture).

Re claim 27: Davids as modified by Skirlo teaches the optical phased-array device, wherein the receiver apertures (Davids, 70) are arranged along an axis in a plane in which the phase-controlled elements (Davids, 76/78) are configured to provide steering of the respective acceptance angles using phases of the phase-controlled elements (Davids, see fig. 6 and 7, abstract, Skirlo, see fig. 10a and 10b, abstract).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JENNIFER D BENNETT/Examiner, Art Unit 2878